Citation Nr: 0007132	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for 
service connected loss of vision in the right eye due to 
macular degeneration.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
June 1965.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from February 1998 and June 1998 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Service connection for loss of vision in the right eye 
due to macular degeneration was established by means of a 
March 1996 RO rating decision, which assigned a 30 percent 
evaluation. 

2.  In January 1997, the RO assigned a 70 percent rating for 
the service-connected loss of vision in the right eye due to 
macular degeneration.

3.  In June 1998 the RO reduced the evaluation for loss of 
vision in the right eye due to macular degeneration based on 
a finding of clear and unmistakable error in the January 1997 
rating decision.

4.  Loss of vision in the right eye is manifested by 
blindness in the right eye.  Competent and credible evidence 
of blindness in the nonservice connected left eye has not 
been presented.

5.  Competent evidence attributing post-service arthritis in 
any joint to service or an inservice injury has not been 
presented.

6.  Service connection is in effect for: loss of vision in 
the right eye due to macular degeneration (30 percent 
disabling); left cheek scar (noncompensably disabling); 
forehead scar (noncompensably disabling); healed fracture of 
the right 5th rib (noncompensably disabling); healed fracture 
of the right medial malleolus (noncompensably disabling); 
healed fracture of the left inferior acetabular lip 
(noncompensably disabling); traumatic amputation of the tip 
of the right middle finger (noncompensably disabling).


CONCLUSIONS OF LAW

1.  The regulatory requirements for reducing the 70 percent 
rating for loss of vision in the right eye due to macular 
degeneration have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.105(a)(e)(i), 4.84a; Diagnostic 
Codes 6099-6070, 6090-6072 (1999).

2.  The claim for service connection for arthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration of a 70 percent Rating for Right Eye Disability

Service connection for loss of vision in the right eye due to 
macular degeneration was granted in March 1996 and assigned a 
30 percent evaluation.  In a January 1997 rating decision, 
the evaluation for this disability was increased to 70 
percent.  This appeal stems from a June 1998 rating decision 
that found clear and unmistakable error in the January 1997 
rating decision and reduced the evaluation to 30 percent from 
September 1, 1998.

The appellant has clearly contended that he does not disagree 
with the January 1997 assignment of the 70 percent 
evaluation.  Rather, it is his contention that the 70 percent 
evaluation should be restored because his claim in January 
1997 was that his right eye disability was more disabling 
than 30 percent, which was the evaluation at the time he 
filed this claim.  Therefore, the question to be resolved by 
the Board is whether, based upon the entire evidence of 
record, the appellant's loss of vision in his right eye due 
to macular degeneration warrants a 70 percent evaluation.  
The Board finds that the appellant's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
appellant has claimed that his right eye disability is more 
disabling than currently evaluated.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The 70 percent evaluation for loss of vision in the right eye 
due to macular degeneration was not in effect for five or 
more years, this case is not subject to the requirements set 
forth at 38 C.F.R. § 3.344(a) and (b) (1999). 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421.  Thus in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (1999).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Loss of vision in a nonservice connected eye cannot be 
considered in conjunction with the service connected eye 
unless there is blindness in the nonservice connected eye.  
Compensation is payable for the combination of service 
connected and nonservice connected disabilities as if both 
were service connected with blindness in one eye as a result 
of service connected disability and blindness in the other 
eye as a result of nonservice connected disability.  
38 C.F.R. § 3.383(a)(1) (1999).  In other words, absent 
blindness in the nonservice connected eye, its vision loss is 
not to be considered in computing the evaluation for the 
service connected eye. 

Blindness is defined in 38 C.F.R. § 3.350(a)(4) (1999) to 
exist when there is inability to recognize test letters at 1 
foot and when further examination of the eye reveals that 
perception of objects, hand movements, or counting fingers 
cannot be accomplished at 3 feet.  Lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than 3 feet is considered 
of negligible utility.

With blindness in 1 eye, having only light perception, and in 
the other eye 20/40, a 30 percent evaluation is assigned.  
38 C.F.R. § 4.84a; Diagnostic Code 6070 (1999).  Absent a 
finding of anatomical loss of the service connected eye, a 
higher evaluation is not permitted, and no other Diagnostic 
Codes are applicable.  With a finding of blindness in the 
nonservice connected eye, compensation would be paid as if 
both eyes were service connected and a 100 percent evaluation 
would be warranted with entitlement to special monthly 
compensation.  See 38 C.F.R. § 4.84a, Diagnostic Code 6062, 
Note 5 (1999).

The appellant testified before the RO in June 1998 in support 
of his claim.  He cannot see out of his right eye.  His left 
tears as soon as he looks at light, and it gets fuzzy and 
little things get in front of it.  He cannot see out of it.  
Even if he wore corrective lenses he could not see out of it. 

The RO developed the appellant's treatment records.  In 
August 1996, his unaided visual acuity was 20/CF (count 
fingers) in the service connected right eye, and 20/70 in the 
nonservice connected left eye.  An October 1996 record 
indicated that the appellant was totally blind in the right 
eye and had macular scarring in the left.  He had severely 
reduced central acuity.  

In January 1997, his unaided visual acuity was 20/HM (hand 
motion) at 10 feet and 20/CF (count fingers) at 3 feet in the 
service connected right eye and 20/200 difficult in the 
nonservice connected left eye.  In June 1997 his uncorrected 
visual acuity was greater than 20/100 on the right and was 
20/100 on the left.

In June 1998 he was being followed in the VA eye clinic for 
age-related macular degeneration.  His best corrected visual 
acuity was to hand motion in the right eye and 20/100 -1 in 
the left eye.  In December 1998 letter, he was said to be a 
long-term patient in the VA eye clinic being followed for 
macular degeneration.  He was legally blind with central 
visual acuity of count fingers in the right eye and 20/200 in 
the left eye.  In May 1999, his unaided visual acuity in both 
eyes was to hand motion.  The examiner indicated that the 
visual acuity loss in the left eye was unexplained by the 
clinical findings.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although medical evidence associated with the claims file 
reflects that the appellant has visual acuity in the left eye 
that is substantially worse than 20/40, absent total 
blindness, visual acuity in the non-service connected eye is 
treated as normal for rating purposes.  See Villano v. Brown, 
10 Vet. App. 248 (1997).  Accordingly, a 30 percent 
evaluation is appropriate under Diagnostic Code 6070.

The preponderance of the evidence is against a higher 
evaluation.  Absent competent, credible evidence of left eye 
blindness, which would afford the appellant a higher 
evaluation as if both eyes were service connected, the 
appellant is at the maximum schedular evaluation for this 
disability.  The Board has noted the May 1999 medical 
evidence that indicated his unaided visual acuity in both 
eyes was to hand motion.  However, the examiner indicated 
that the visual acuity loss in the left eye was unexplained 
by the clinical findings.  Accordingly, little probative 
value can be afforded this finding regarding the left eye.  
When balanced against the remainder of the evidence during 
this appeal period that does not establish blindness in the 
left eye, the preponderance of the evidence is against a 
higher evaluation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The evidence reflects an actual change in the disability in 
that there is insufficient competent and credible evidence to 
warrants the 70 percent evaluation.  The Board is further 
satisfied that the examination reports reflect thorough 
examinations and accurate findings, thus satisfying the 
requirements of Brown, 5 Vet. App. at 421; 38 C.F.R. 
§ 3.344(c) (1999).


Service Connection for Arthritis of Multiple Joints

This appeal stems from a February 1998 rating decision that 
denied service connection for arthritis of multiple joints.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection is warranted when arthritis is manifested 
to a compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

A claim for service connection must be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim for 
service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

In testimony before the RO in June 1998, he contended that he 
had an accident in service that resulted in the early 
development of arthritis.  The doctors had told him when he 
got out of service that he had arthritis but he just went on.

Arthritis was not diagnosed in service.  Service medical 
records reveal that the appellant was involved in an 
automobile accident in May 1963.  He received and is service 
connected for the following injuries as the result of that 
accident: healed fracture of the right 5th rib; healed 
fracture of the right medial malleolus; healed fracture of 
the left inferior acetabular lip; scars; traumatic fingertip 
amputation.  At the time of his January 1965 retirement 
examination, arthritis was not identified in any joint.  His 
upper extremities were normal (with the noted exception of an 
ingrown fingernail on his right hand), as were his lower 
extremities, spine and other musculoskeletal parts.

Osteoarthritis was identified in the right hip in February 
1990 VA Medical Center records.  In June 1990, degenerative 
joint disease with hypertrophic spurring in the lumbosacral 
spine and degenerative joint disease in the right hip were 
identified.  In May 1992 generalized degenerative changes in 
the right knee were identified.  By March 1993 mild to 
moderate degenerative joint disease in the right knee was 
diagnosed.  In a November 1994 consultation report, the 
appellant complained of right wrist pain.  A history of a 
1962 motor vehicle accident, initial injury and some 
operative procedures were noted.  Degenerative joint disease 
in the wrist joint was diagnosed.  Significant osteoarthritis 
in the cervical spine was identified in October 1995.  He 
continued receiving treatment for degenerative joint disease 
in the cervical spine in October 1996.

The claim for service connection for arthritis of multiple 
joints is not well grounded.  Competent evidence of post-
service arthritis has been presented as to the right hip, 
right knee, lumbar and cervical spine, and right wrist.  

However, competent evidence of injury to the right hip, right 
knee, lumbar or cervical spine or right wrist in service has 
not been presented.  Arthritis was not diagnosed in service 
or within one year after separation from service.  The first 
diagnosis of arthritis as to any joint is not of record until 
1990, decades after his separation from service.

No competent opinion has been offered that links a post-
service arthritis diagnosis in any joint to service or an 
inservice injury.  The Board has noted that the November 1994 
examiner documented the inservice history of the 1962 motor 
vehicle accident, but with initial injury and some operative 
procedures to the right wrist.  The Board is not compelled to 
view this statement as an opinion linking the right wrist 
arthritis to the inservice injury, but notes that there was 
no documented injury to the right wrist with operative 
procedures in service.  What is of record is a September 1975 
laceration injury to the right wrist with residual stiffness 
and an August 1976 complaint of a right wrist injury 6 months 
prior with residual pain.  Therefore the examiner's statement 
noting the inservice history and then documenting 
degenerative joint disease in the right wrist is not 
competent evidence that links the two even for the purposes 
of well grounding the claim, as the history noted was 
inaccurate.  Finally, the Board notes that the joints 
affected post-service by arthritis are different than the 
joints/bones injured in the inservice accident.

The only opinion that links post-service arthritis in 
multiple joints to an inservice injury is that of the 
appellant.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant lacks the medical training and expertise to 
link the diagnoses of arthritis made many years after service 
to the inservice automobile accident.

The Board has also noted the appellant's testimony that 
doctors told him when he got out of service that he had 
arthritis.  Arthritis was not documented on the separation 
examination.  Any statement of the appellant as to what a 
doctor told him is insufficient to establish a medical 
diagnosis.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence, and therefore, could not ground a claim, Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997).

Although the appellant served during World War II, the Korean 
Conflict and the Vietnam Era, he has submitted no evidence 
nor has he contended that he served in combat and that his 
arthritis was attributable to combat or combat injury.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
do not apply.

The appellant has submitted a claim for service connection 
for arthritis of multiple joints that is not well grounded.  
When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
March 1998.  Furthermore, in the hearing before the RO in 
June 1998, the lack of evidence linking the post-service 
arthritis to the inservice accident was discussed and the 
decision was deferred for 30 days in order to afford the 
appellant time to submit evidence to support his contention.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) or 38 C.F.R. § 3.103 (1999) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).


Total Rating for Compensation Based on Individual 
Unemployability

This appeal stems from the February 1998 denial of a claim 
for total rating for compensation based on individual 
unemployability.

The claim is for a total disability rating for compensation 
purposes based on individual unemployability.  The claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This 
finding is based on the appellant's contention that he cannot 
work due to his service connected loss of vision in the right 
eye due to macular degeneration.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of this claim under 38 U.S.C.A. § 5107 (West 
1991).  The appellant has submitted documents and testimony 
in support of his claim.  All identified treatment records 
have been developed.  Furthermore, there is no indication 
from the appellant or his representative that there is 
outstanding evidence which would be relevant to this claim.

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, (1999).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. 
§§ 4.16(a),4.19 (1997), Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).

In turning to the facts of the instant appeal, the Board 
notes that service connection is in effect for: loss of 
vision in the right eye due to macular degeneration (30 
percent); left cheek scar (noncompensable); forehead scar 
(noncompensable); healed fracture of the right 5th rib 
(noncompensable); healed fracture of the right medial 
malleolus (noncompensable); healed fracture of the left 
inferior acetabular lip (noncompensable); traumatic 
amputation of the tip of the right middle finger 
(noncompensable).

The appellant does not meet the requirements set forth in 38 
C.F.R. § 4.16(a) (1999).  Therefore, he has no legal merit to 
the claim based upon schedular requirements.


ORDER

Restoration of a 70 percent evaluation for loss of vision in 
the right eye due to macular degeneration is denied.  Service 
connection for arthritis of multiple joints is denied.  A 
total disability rating for compensation purposes based on 
individual unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



